DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knop (US 20130214542 A1).
In regards to claim(s) 22, Knop discloses a method of producing methanol from biomass (para 31- thus bio-methanol being produced by a bio-methanol production facility) comprising producing hydrogen and oxygen from an electrolyzer using electrical energy from renewable sources (solar, wind, para 30).  Knop discloses the method when the electricity demand of an external electrical system (electrical power supply system 40; para 41) is high (non-constant electricity demand from the consumer (para 5), peak demand hours (para 7), during increased electricity demand (para 13)) that the stored energy-carrier (bio-methanol; diverted from storage) is used to generate electricity and to be fed into the electrical power supply system (para 13).  Knop discloses the methanol is sent to an electrical generator to generate electricity (claim 11; para 32 & 34 – methanol (energy-carrier flow 13) can be burned partially in the combustion chamber 4; para 36 – flue gas 15 from combustion chamber 4 decompresses via a gas turbine 28 and utilized for generating saturated steam 29; para 38 – the saturated steam 29 drives a generator unit 39, producing generated electric power 16).   Knop discloses the water electrolyzer is powered by the generator during the high electricity demand period (para 14) and using renewable energy during low electricity generation periods (abstract).  Knop discloses during low electricity demand (the demand for energy can be so low – para 7) there is an issue to use the excess wind energy (para 7).  Knop discloses that during generation peaks (which necessarily exceed the lower demand; para 38) it is 40 in order to reduce the electric power available in the power supply system, wherein electricity drawn from the electrical power supply system 40 can be utilized for the electrolysis of water in the electrolysis unit 2 (para 38; see also para 30- “draw the electricity required for the electrolysis of water from a public electricity network”).  Knop discloses during this generation peak, the hydrogen flow from the electrolysis unit 2 is supplied to a reactor unit to catalytically generate an energy-carrier flow (abstract) and is stored (methanol tanks 14, para 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knop in view of Short (US 20190337876 A1) and as evidenced by Dietrich (US 20150240716 A1).
In regards to claim(s) 1, Knop discloses a method of producing methanol from biomass (para 31- thus bio-methanol being produced by a bio-methanol production facility) comprising producing hydrogen and oxygen from an electrolyzer using electrical energy from renewable sources (solar, wind, para 30).  Knop discloses the method when the electricity demand of an external electrical system (electrical power supply system 40; para 41) is high (non-constant electricity demand from the consumer (para 5), peak demand hours (para 7), during increased electricity demand (para 13); thus necessarily over an upper threshold) that the stored energy-carrier (bio-methanol; diverted from storage) is used to generate electricity and to be fed into the electrical power supply system (para 13).  Knop discloses the methanol is sent to an electrical generator to generate electricity (claim 11; para 32 & 34 – methanol (energy-carrier flow 13) can be burned partially in the combustion chamber 4; para 36 – flue gas 15 from combustion chamber 4 decompresses via a gas turbine 28 and utilized for generating saturated steam 29; para 38 – the saturated steam 29 drives a generator unit 39, producing generated electric power 16).   Knop discloses the water electrolyzer is powered by the generator during the high electricity demand period 40 in order to reduce the electric power available in the power supply system, wherein electricity drawn from the electrical power supply system 40 can be utilized for the electrolysis of water in the electrolysis unit 2 (para 38; see also para 30- “draw the electricity required for the electrolysis of water from a public electricity network”).  Knop discloses during this generation peak, the hydrogen flow from the electrolysis unit 2 is supplied to a reactor unit to catalytically generate an energy-carrier flow (abstract) and is stored (methanol tanks 14, para 31).  Knop discloses condensed, pure water (36) is fed as water supply to the electrolysis unit (2; para 37).  Knop discloses supplying the hydrogen from electrolysis to the methanol synthesis unit (para 31; hydrogen 6 sent to be converted into methanol in the reactor unit 3 by catalytic conversion).
While Knop discloses using hydrogen, carbon dioxide and carbon monoxide to produce methanol (claim 26) and using biomass (para 31), Knop does not explicitly disclose supplying biomass to an anaerobic digester for producing biogas, supplying biogas and oxygen from the water electrolysis to a partial oxidation unit to produce syngas, sending the syngas with the hydrogen from the water electrolysis to the methanol synthesis unit.  Knop also does not explicitly disclose that the pure water fed to the electrolyzer from condensate is distilled water.
Short pertains to generating methanol from renewable energy sources (abstract) and is therefore in the same field of endeavor as Knop.  Short discloses supplying biomass to an anaerobic digester for producing biogas (Fig. 1).  Short discloses supplying biogas (202; Fig. 3) and oxygen (312; Fig. 3) from the water electrolysis (208; Fig. 3) to a partial oxidation unit (auto-thermal reforming arrangement 206; Fig. 3; partially oxidize; abstract) to produce syngas (para 25), and sending the syngas (para 25) with the hydrogen (314; Fig. 3) from the water electrolysis (208; Fig. 3) to the methanol synthesis unit (210; Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Knop with Short’s anaerobic digestion of biomass along with other equipment in order to make use of renewable and/or agricultural by-products without producing unwanted by-products 
Knop also does not explicitly disclose that the pure water fed to the electrolyzer from condensate is distilled water.  However, Dietrich evidences that he pure water fed to the electrolyzer from condensate is essentially distilled water (para 48).
In regards to claim(s) 2, Short discloses biomass as manure (para 2).
In regards to claim(s) 3, Short discloses sulphur production from biomass (para 60).
In regards to claim(s) 6, Short discloses oxygen sent to the partial oxidation unit consists of electrolysis oxygen (312; Fig. 3).
In regards to claim(s) 8, Short discloses the syngas supplied to the methanol synthesis unit consists of the syngas produced by the partial oxidation unit (auto-thermal reforming arrangement 206; Fig. 3; partially oxidize; abstract; methanol synthesis unit 210; Fig. 3).
In regards to claim(s) 9, Short discloses wherein the hydrogen supplied to the synthesis unit consists of electrolysis hydrogen (314 to 210; Fig. 3).
In regards to claim(s) 13, Knop discloses that oxygen is compressed by a compressor (22; para 34).  Knop discloses that hydrogen is compressed (compressed hydrogen flow 6; para 31); even though a hydrogen compressor is not explicitly disclosed in the Figure, Knop discloses compaction/compression of material flows (para 14).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Knop with a hydrogen compressor because a compressor is typically used to compress materials (for instance, oxygen compressor 22).  Knop does not explicitly disclose that a renewable power source is used to power these compressors, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a renewable energy source such as wind, etc. because of the threat of greenhouse gasses (Knop, para 4).
In regards to claim(s) 14-15, Knop discloses a target amount of electricity necessary to be fed to the grid (para 48).
In regards to claim(s) 16, Knop discloses the water electrolyzer being powered entirely by the bio-source electricity (para 14).

In regards to claim(s) 18, Knop discloses carbon-dioxide-neutral compensation for current level fluctuations in an electrical power supply system as a result of peaks and troughs when electrical energy is produced from a regenerative energy source (abstract).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knop in view of Short, as evidenced by Dietrich, in further view of Offerman (US 20080220489 A1) and Shaw (US 8188322 B2) both as submitted on Applicant's Information Disclosure Statement on 19 June 2019.
In regards to claim(s) 4, Knop in view of Short does not explicitly disclose heating the anaerobic digester using by-product heat generated from the partial oxidation unit.
Offerman pertains to producing bio-methanol (abstract) and is therefore in the same field of endeavor as Knop and Short.  Offerman discloses where excess heat energy from the methanol synthesis device was transferred to heat the fermenters (para 141).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Knop in view of Short with Offerman’s application of waste heat because such is taught in the art.  Such a modification would provide predictable results since all of Knop, Short and Offerman pertain to biomethanol production.  See MPEP 2141 III (A).  Offerman discloses that partial oxidation produces extra heat (para 14), but does not explicitly disclose recovering the waste heat from partial oxidation.
Shaw pertains to producing bio-methanol (abstract; col. 6, lines 16-22) and is therefore in the same field of endeavor as Knop and Short.  Shaw discloses waste heat being recovered from partial oxidation to produce electricity (col. 5, lines 37-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Knop in view of Short and Offerman with Shaw’s heat recovery from partial oxidation because such is taught in the art; substituting using waste heat from the synthesis unit to heat the fermenter with waste heat from partial oxidation to heat the fermenter would additional have been obvious since both are waste heat.  Such a modification would provide predictable results since all of Knop, Short, Shaw and Offerman pertain to biomethanol production.  See MPEP 2141 III (A) & (B).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knop in view of Short, as evidenced by Dietrich, in further view of Offerman.
In regards to claim(s) 5, Knop discloses waste heat arises from the electrolyzer (para 25), but does not explicitly disclose that it is fed to the fermenter.
Offerman discloses where excess heat energy from the methanol synthesis device was transferred to heat the fermenters (para 141).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Knop in view of Short with Offerman’s application of waste heat because such is taught in the art; substituting using waste heat from the synthesis unit to heat the fermenter with waste heat from electrolyzer to heat the fermenter would additional have been obvious since both are waste heat.    Such a modification would provide predictable results since all of Knop, Short and Offerman pertain to biomethanol production.  See MPEP 2141 III (A) & (B).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knop in view of Short as evidenced by Dietrich, and in further view of Kutchcoskie (US 20160053387 A1).
In regards to claim(s) 11-12, Knop in view of Short does not explicitly disclose producing deuterium and sending deuterium to a nuclear facility.
Kutchcoskie pertains to processing waste (para 64) and is therefore in the same field of endeavor as Knop and Short.  Kutchcoskie discloses producing deuterium and sending deuterium to a nuclear facility (para 5 & 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Knop in view of Short with Kutchcoskie’s deuterium recovery because Kutchcoskie teaches such in an important component in CANDU reactors (Kutchcoskie, para 5).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knop in view of Short.
In regards to claim(s) 19, Knop discloses a system for producing methanol from biomass (para 31) comprising producing hydrogen and oxygen from an electrolyzer using electrical energy from renewable sources (solar, wind, para 30).  Knop discloses the method when the electricity demand of an external electrical system (electrical power supply system 40; para 41) is high (non-constant electricity demand from the consumer (para 5), peak demand hours (para 7), during increased electricity demand (para 13)) that the stored energy-carrier (bio-methanol; diverted from storage) is used to generate 13) can be burned partially in the combustion chamber 4; para 36 – flue gas 15 from combustion chamber 4 decompresses via a gas turbine 28 and utilized for generating saturated steam 29; para 38 – the saturated steam 29 drives a generator unit 39, producing generated electric power 16).   Knop discloses the water electrolyzer is powered by the generator during the high electricity demand period (para 14) and using renewable energy during low electricity generation periods (abstract).  Knop discloses during low electricity demand (the demand for energy can be so low – para 7) there is an issue to use the excess wind energy (para 7).  Knop discloses that during generation peaks (which necessarily exceed the lower demand; para 38) it is possible to draw electricity from the same electrical power supply system 40 in order to reduce the electric power available in the power supply system, wherein electricity drawn from the electrical power supply system 40 can be utilized for the electrolysis of water in the electrolysis unit 2 (para 38; see also para 30- “draw the electricity required for the electrolysis of water from a public electricity network”).  Knop discloses during this generation peak, the hydrogen flow from the electrolysis unit 2 is supplied to a methanol synthesis unit to catalytically generate an energy-carrier flow (abstract) and is stored (methanol tanks 14, para 31).  Furthermore, Knop discloses this methanol can be used as a product for use outside the installation (21; para 33) and thus is capable of being used as a transportation fuel or as an industrial alcohol.  While Knop does not explicitly disclose the term “control assembly,” such a control assembly would be necessarily present in order to perform the above modes of operation (methanol storage versus methanol burning to create more electrical energy in response to the electricity demand) that Knop discloses.
While Knop discloses using hydrogen, carbon dioxide and carbon monoxide to produce methanol (claim 26) and using biomass (para 31), Knop does not explicitly disclose supplying biomass to an anaerobic digester for producing biogas, supplying biogas and oxygen from the water electrolysis to a partial oxidation unit to produce syngas, sending the syngas with the hydrogen from the water electrolysis to the methanol synthesis unit.  Knop also does not explicitly disclose that the pure water fed to the electrolyzer from condensate is distilled water.
202; Fig. 3) and oxygen (312; Fig. 3) from the water electrolysis (208; Fig. 3) to a partial oxidation unit (auto-thermal reforming arrangement 206; Fig. 3; partially oxidize; abstract) to produce syngas (para 25), and sending the syngas (para 25) with the hydrogen (314; Fig. 3) from the water electrolysis (208; Fig. 3) to the methanol synthesis unit (210; Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Knop with Short’s anaerobic digestion of biomass along with other equipment in order to make use of renewable and/or agricultural by-products without producing unwanted by-products using clean, low-cost and environmentally friendly production of hydrogen from renewable energy (Short; para 13).
Response to Arguments
Applicant's arguments filed 20 December 2020 have been fully considered but they are not persuasive.  Applicant’s argument is that Krop is about peaks and troughs of electric generation commonly found in wind energy systems, not about electricity demand of an external electricity system.  Examiner agrees that Krop is focused on peaks and troughs of wind power, however, Krop still discloses that the method of producing electrical energy is with respect to the electricity demand of an external electricity system as stated above in the rejection grounds (para 5, 7, 13-14 and 41 in particular).  Examiner notes that an electrical power system wherein the primary energy production is from an anaerobic digester system would have a more constant output (gas flows of methane and carbon dioxide) than electricity generated from wind or solar.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794